Citation Nr: 0512249	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart condition, secondary to the 
service connected disability of bilateral varicose veins.

3.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently evaluated as 40 percent 
disabling.

5.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A motion to advance this case on docket, due to the veteran's 
age was granted by the Board in March 2004.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This case was previously before the Board in April 2004, when 
the claim to reopen the previously denied claim for service 
connection for hearing loss was granted, and the issue of 
service connection for hearing loss, with the other issues 
listed on the title page of this decision, were remanded for 
further development.  The case is now again before the Board.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the to 
the appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The evidence does not establish that the veteran's 
hearing loss was manifested within one year after his 
discharge from active service or that it is etiologically 
related to his active service.

3.  The evidence does not establish that the veteran's CAD is 
etiologically linked to his service-connected bilateral 
varicose veins.

4.  The veteran's service connected left leg varicose veins 
are manifested by complaints of pain and tightening sensation 
and findings of one to two centimeter visible, palpable 
varicose veins, moderately dilated, tortuous and saccular 
with deep circulation involvement and stasis pigmentation but 
absent findings of edema, eczema, or ulceration.

5.  The veteran's service connected right leg varicose veins 
are manifested by complaints of pain and tightening sensation 
and findings of visible, palpable varicose veins, moderately 
dilated, tortuous and saccular with deep circulation 
involvement and stasis pigmentation, but absent findings of 
edema, eczema, or ulceration.

6.  Service connection is in effect for the varicose veins of 
the right and left legs, evaluated at 40 percent disabling, 
respectively.  The total combined rating is 70 percent.

7.  The veteran's report of discharge shows that he attained 
the rank of private, and that his military occupational 
specialty (MOS) was as a military policeman.

8.  The veteran was employed as a jewelry salesman for 15 
years.  

9.  The veteran's service connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred during or as a result of 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2004).

2.  CAD was not incurred as the result of the service 
connected bilateral varicose veins, or any underlying 
vascular condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2004).

3.  The criteria for an increased disability rating for 
varicose veins of the right leg are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.14, 
4.104, Diagnostic Codes 7120 (2004).

4.  The criteria for an increased disability rating for 
varicose veins of the left leg are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.14, 4.104, Diagnostic Codes 7120 (2004).

5.  The criteria for TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to service connection for hearing loss, and to CAD as 
secondary to the service-connected bilateral varicose veins, 
or to the issues of increased ratings for the bilateral 
varicose veins and entitlement to TDIU.  VA has complied with 
the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate these claims.

The RO issued the veteran a VCAA letter in May 2001, which 
addressed the claims of service connection for hearing loss, 
increased evaluations for bilateral varicose veins, and TDIU.  
A subsequent VCAA letter was issued in April 2004 that 
addressed the claims of new and material evidence to reopen 
the previously denied claim for service connection for 
hearing loss, service connection for CAD as secondary to the 
service connected bilateral varicose veins, increased 
evaluations for the bilateral varicose veins, and entitlement 
to TDIU.  The veteran responded in April 2004 that all his 
medical treatment was conducted at the VA Medical Center 
(VAMC) in San Juan, Puerto Rico.

In addition, the June 2002 statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claims for 
service connection of hearing loss and CAD, as well as his 
claims for increased evaluations and TDIU.  In addition, the 
April 2004 letter indicated precisely what evidence was 
required to show that the veteran's CAD is secondary to his 
service-connected bilateral varicose veins.

The Board notes that it granted the claim to reopen the 
previously denied claim for service connection for hearing 
loss in April 2004, remanding it for further development.  
The remand addressed all issues now reflected on the cover 
sheet to this decision, and requested, among other things, 
that the RO obtain all identified VA and non-VA records of 
treatment and examinations for all claimed conditions.  The 
Board notes that this development was accomplished.  In 
addition, the veteran responded in April 2004 that he had 
received treatment at the VA Medical Center (VAMC) in San 
Juan, Puerto Rico.  VA treatment records have been obtained.  
The veteran submitted additional private medical treatment 
records and these have been translated.  Finally, VA 
examinations were conducted in July 2004 for impaired 
hearing, heart, and ear conditions, and in September 2004 for 
arteries and vein conditions.  An addendum was additionally 
proffered in January 2005.

In February 2005, after reviewing the supplemental statement 
of the case sent to him in the same month, the veteran 
responded that he wished his appeal to be sent to the Board.  
He identified no further evidence or source of medical 
findings or opinions to support his claims.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided notice of additional VA records to 
VA, and they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, the evidence 
considered in connection with the issues addressed in this 
decision, and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

A.  Hearing Loss

Regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (2004).  
Sensorineural hearing loss is among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(2004).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(2004), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The veteran manifests current hearing loss.  The most recent 
report of VA audiological examination, dated in July 2004, 
reveals the following results measured in pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
80
75
65
75
90

The report further reveals average pure tone threshold of 105 
decibels in the right ear and 76 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 68 percent in the left ear.  The 
audiometric examiner diagnosed profound loss from 500 Hertz 
to 4000 Hertz (no measurable hearing) on the right with zero 
percent speech recognition ability.  On the left, the 
examiner diagnosed moderately severe to severe sensorineural 
hearing loss from 500 Hertz to 4000 Hertz with severely 
reduced speech recognition ability.   Bilaterally, the 
tympanic membrane was found to comply normally, and there was 
normal middle ear pressure.  Ipsilateral and contralateral 
acoustic reflexes were absent in both ears.

In July 2004, the veteran also underwent VA examination for 
ear disease.  The examiner noted no findings other than 
hearing loss and diagnosed total right ear hearing loss and 
severe sensory hearing loss in the left ear.

The veteran avers that his hearing loss is the result of his 
military service.  In support of this he has submitted 
several statements concerning his post-service treatment for 
ear conditions.  A VA document authorizing medical treatment, 
dated in October 1948, reflects a diagnosis of recurrent 
external abscess flow, right ear canal.  The treatment 
records reflect findings of an inflamed right ear canal and a 
diagnosis of cellulitis.  However, the examiner noted no 
findings and no diagnosis of hearing loss.  A statement from 
a private physician, dated March 1976, reflects that he 
treated the veteran in June 1946 for complaints of pain and 
itching in the right ear, with watery discharge and impaired 
hearing.  The physician diagnosed otitis externa, but made no 
findings or diagnosis of hearing loss.  A statement from 
another private treating physician, dated in May 1976, 
indicates that he treated the veteran in January 1974 for 
auditory loss, sensorineural type, and presbykusis in both 
ears with a perforation at the mid-inferior left tympanum.  
The physician opined that the perforation produced additional 
conductive hearing loss on the left.  Finally, a June 1977 
statement proffered by another private physician notes that 
the physician treated the veteran in December 1968 for acute 
otitis media, right side.  The physician noted no findings of 
hearing loss.

The veteran's service medical records reflect that the 
veteran served with the infantry and as a military policeman, 
and that he served overseas.  He participated in campaigns 
and battles in Rome-Arne, Rhineland, and Central Europe.  It 
is therefore not inconceivable that he was exposed to 
acoustic trauma during his active service.  

Service medical records reflect treatment for upper 
respiratory complaints during service, including 
hospitalization for nasopharyngitis in December 1943.  His 
report of physician examination at discharge from active 
duty, however, revealed no ear, nose, or throat abnormalities 
and found hearing to be 15 of 15 bilaterally.  

The Board notes that the absence of clinical hearing loss at 
separation from active service, alone, does not defeat the 
veteran's claim.  In fact, statutory and regulatory 
provisions do not require an in-service diagnosis of hearing 
loss to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is medical evidence linking 
the hearing loss to the veteran's period of active service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the Board finds that the veteran does 
exhibit current bilateral hearing loss as defined in the 
regulations.  However, there is no medical evidence linking 
his currently diagnosed hearing loss to his active service.  
Rather, while the veteran has presented evidence that he was 
treated in 1946 and 1948-less than one year and nearly three 
years, respectively, following his discharge from active 
service in 1945, these records show treatment only for ear 
infections.  While the veteran complained of impaired hearing 
in 1946, according to his physician's 1976 statement, no 
hearing loss was then diagnosed.

Rather, the earliest medical evidence establishing hearing 
loss is dated in May 1969-almost 24 years after his 
discharge from active service and well beyond the one year 
presumptive period.  The results are given in a pictorial 
graph, and are translated as follow:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
--
65
LEFT
50
70
60
--
70

The examiner noted an average pure tone threshold of 35 
decibels in the right ear and 60 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  

The veteran first claimed service connection for hearing loss 
in 1974.  A VA audiometric evaluation dated in July 1974 is 
of record, with the following results measured in pure tone 
thresholds in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
--
65
LEFT
40
65
50
--
60

The report further reveals average pure tone threshold of 28 
decibels in the right ear and 52 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 92 percent in the left ear.  The 
examiner diagnosed primarily high-frequency, sensorineural 
hearing loss on the right with mild loss for speech.  Speech 
discrimination ability was noted to be reduced.  On the left, 
the examiner diagnosed moderate, mixed-type hearing loss.  

Moreover, in a January 2005 addendum to the July 2004 VA 
audiology and ear disease examinations, the examiner offered 
the following opinion as to the etiology of the veteran's 
currently manifested hearing loss, after noting review of the 
claims file.

There is no medical evidence upon which 
to base the fact that veteran's present 
hearing problems are in any way related 
to any condition or circumstance related 
to his active military service.

The treatment he received in 1946 was for 
an external ear canal infection that 
improved with treatment and that does not 
cause long-lasting hearing loss, because 
it does not interfere with middle or 
inner ear function.  This external 
infection was of the Right Ear, and 
veteran's more severe infections with 
subsequent perforation of tympanic 
membrane, etc. are of his Left Ear, of 
which there is no mention until 
certificate of 1969, which clearly 
described development of Otitis Media OF 
LEFT EAR (sic) in December of 1968, 23 
YEARS AFTER DISCHARGE (sic) from the 
military.

Therefore, based on sound medical 
evidence this veteran's hearing 
disability is not caused by, in any way, 
or related to his active service.

The medical evidence presents no other findings, opinions, or 
other expert medical evidence linking the veteran's currently 
manifested hearing loss to his active service, or 
establishing that he manifested hearing loss within the 
meaning of the regulations within a year following his 
discharge from active service.  

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran's bilateral 
hearing loss is the result of his active service, or that it 
was manifested within the one-year period following his 
discharge from active service.  

B.  CAD, as secondary to the Service Connected Varicose Veins

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).

The veteran avers that he manifests a heart condition that is 
the result of his service connected varicose veins.  

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for bilateral varicose veins was initially 
granted by in a March 1975 rating decision.  The disabilities 
are currently described as right leg varicose veins and left 
leg varicose veins, and are each evaluated as 40 percent 
disabling, respectively.

The medical evidence shows that the veteran is currently 
diagnosed with a heart condition, to include coronary artery 
disease, status post percutaneous transcoronary angioplasty, 
and status post coronary artery bypass graft times three, 
permanent pacemaker implant, and arterial hypertension.

Concerning the etiology of the veteran's heart disability, 
the evidence presents the following opinions.

In May 2001, the VA examining physician, Dr. Jeorge Barrios, 
M.D., opined, after noting that he had reviewed the veterans 
claims folder:

There is no relation whatsoever between 
arteriosclerotic heart disease and 
varicose veins.  These are two different 
anatomic entities with different 
functions in the body.  They also are 
affected by different pathological 
processes.

In April 2004, the Board remanded the issue for further 
development, including an opinion by a expert in cardiology 
as to the etiology of the veteran's manifested heart 
condition.  Accordingly, the RO proffered the veteran another 
examination for heart disorder.  The resulting report, dated 
in July 2004, is of record.  Dr. Edith Toros offered the 
following opinion after noting that she had reviewed the 
veteran's claims folder.  

Records review shows veteran's coronary 
artery disease was diagnosed for the 
first time in 1999, with cardiac 
catheterization, underwent at our VA.  
Coronary artery disease is a multi-
factorial disease, related with multiple 
risk factors for its development.  Among 
these risk factors, veteran has most of 
them:  hypertension, 
hypercholesterolemia, past history of 
chronic cigarette smoking for 15 years, 
family history of heart disease, male sex 
and age.

[V]eteran's current heart condition is 
not at least as likely as not related to 
veteran's service-connected varicose 
veins, nor the result of the same or 
underlying pathology, nor the result of 
the veteran's active service.

In closing, Dr. Toros noted that she agreed with Dr. Berrios 
previous, May 2001, opinion.

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's currently diagnosed heart condition is the result 
of his service-connected varicose veins.  This is so because 
the medical evidence presents two expert medical opinions 
indicating that it is not.  The one was proffered by Dr. 
Berrios in May 2001, and explained that arteriosclerotic 
heart disease and varicose veins involve two different 
anatomic entities with different functions in the body, and 
that they are affected by different pathological processes.  
The second opinion was provided by a cardiologist, Dr. Toros, 
pursuant to the Board's April 2004 request for same and not 
only coming to the same conclusion, i.e., that the veteran's 
heart condition is not the result of his service-connected 
varicose veins, but voicing agreement with Dr. Berrios' May 
2001 opinion.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence linking 
the veteran's currently diagnosed CAD, claimed as a heart 
condition, to his service connected bilateral varicose veins.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establishes that 
the veteran's currently manifested CAD, claimed as a heart 
condition, is the result of his service-connected bilateral 
varicose veins.  

C.  Summary

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his currently diagnosed 
bilateral hearing loss is the result of his active service, 
or whether his currently diagnosed CAD, claimed as a heart 
condition, is the result of his service-connected bilateral 
varicose veins.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regret, the Board finds that absent medical evidence 
supporting the argued causal nexus between the veteran's 
bilateral hearing loss and active service or, in the 
alternative, medical evidence establishing manifestation of 
his bilateral hearing loss within the one-year presumptive 
period following discharge from active duty, and absent 
medical evidence supporting the argued causal nexus between 
the veteran's CAD, claimed as a heart condition, and his 
service-connected bilateral varicose veins, the Board is not 
able to find that the veteran's bilateral hearing loss is the 
result of his active service, or that the veteran's CAD, 
claimed as a heart condition, is the result of his service-
connected bilateral varicose veins.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
as the direct result of his active service or as manifested 
within the one-year presumptive period following his 
discharge from active service and his claim for entitlement 
to service connection for CAD, claimed as a heart condition, 
as secondary to the service-connected bilateral varicose 
veins.  The benefits sought on appeal are accordingly denied.

II.  Increased Evaluations

The veteran contends, in essence, that his bilateral varicose 
veins are more disabling than reflected by the disability 
rating assigned.  

The RO originally granted service connection for bilateral 
varicose veins in a March 1975 rating decision, evaluating 
them as noncompensable under Diagnostic Code 7120, effective 
March 29, 1974, which is the date his claim for service 
connection was received.  The RO based its decision on 
service medical records showing that the veteran manifested 
mild varicose veins at discharge.  A VA examination dated in 
March 1975 then showed findings of minimal variscosities in 
the popliteal fossa and internal malleolar surface of the 
right leg and in the popliteal fossa external surface of the 
left leg down to the ankle.  

In October 1975, this evaluation was increased to 10 percent, 
effective in January 1975.  In July 1976, the evaluation was 
increased to 30 percent, effective in January 1975.  In April 
1989, the evaluation was increased to 50 percent, effective 
in October 1988.  

This evaluation was confirmed and continued until a Board 
decision in April 2000, applying new schedular criteria 
pertaining to diseases of the arteries and veins, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997).  The Board 
decision granted an increase to 40 percent, each, for the 
varicose veins of the right and left leg, respectively, or a 
combined evaluation of 70 percent.

In arriving at this decision, the Board referenced a 
statement from the veteran's private treating physician dated 
in May 1993, and a VA examination report dated in April 1997.

The May 1993 statement reflects that the physician evaluated 
the veteran in April and May 1993.  The physician reported 
that the veteran complained of pain in both legs but was not 
wearing elastic stocks.  The physician recorded physical 
findings of varicose veins in the middle and posterior part 
of the right leg that were described as moderate to 
considerable in size.  In the left leg, the veteran 
manifested varicose veins especially in the lateral area of 
the leg.  Vascular laboratory studies conducted in April 1993 
reflected severe changes of profound veinal circulation at 
the level of the knee, bilaterally; moderate changes of the 
long saphenous in the right leg; and severe changes of the 
long saphenous in the left leg.  The physician opined that 
the veteran manifested varicose veins and venous 
insufficiency in the deep system of both legs.  He 
recommended that the veteran use elastic stocks and that he 
rest and elevate his legs periodically.  However, due to the 
severe changes of venous insufficiency in the deep veins, the 
physician did not think surgery would be beneficial, since 
severe venous insufficiency of the popliteal veins would 
remain.

The April 1997 VA examination report reflects complains of 
pain, swelling and cramping in both legs, with cramps at rest 
and after walking a few blocks and pain worsening upon 
sitting for a long time or standing.  The examiner recorded 
objective observations of varicose veins ranging from one to 
two centimeters in diameter above and below the knee 
including the feet on both legs; dilated saccular and 
tortuous with swelling of both legs and purple 
discolorations.  The examiner further noted involvement of 
the deep circulation with positive Perthes and Trendelenberg 
test, but without scarring or ulcers.  The report shows a 
diagnosis of significant deep and superficial venous 
insufficiency, bilaterally, and residuals bilaterally, of 
varicose veins, above and below the knees.

This decision was effectuated in a June 2000 rating decision, 
effective January 12, 1998, the effective date of the new 
criteria.  This evaluation has been confirmed and continued 
to the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7120, varicose veins manifested with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrant a 40 percent 
evaluation.  Where symptoms are characterized by persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration the criteria affords a 60 
percent evaluation.  To warrant a 100 percent evaluation, 
varicose veins must be manifested with massive board-like 
edema with constant pain at rest.  

A note following the diagnostic code indicates that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine under 38 C.F.R. § 4.25 using the 
bilateral factor, 38 C.F.R. § 4.26, if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

In May 2001, the veteran underwent VA examination for veins 
and arteries.  The examiner noted he reviewed the claims file 
in conjunction with the examination.  The veteran complained 
of swelling in his lower extremities, pain and cramping when 
walking 500 feet on level ground at about two miles per hour, 
a terrible pressure sensation with swelling with prolonged 
standing or walking, and cramping, an itching sensation, and 
pain at rest.  He reported that for treatment he used elastic 
compression hosiery and elevated his legs, which he stated 
relieves the edema.  He noted that he had surgery to remove 
the left saphenous vein for cardiac surgery in November 2000.  
He reported no history of other surgery for his varicose 
veins.  He reported no other treatment.  The examiner 
recorded objective observations of absent right femoral 
pulse, popliteal dorsalis pedis and posterior tibialis pulse 
with weakly felt left femoral pulse and absent popliteal 
dorsalis pedis and posterior tibialis pulses.  Axillary 
brachioradialis and carotid pulses were weakly felt, 
bilaterally.  Temperature of the upper extremities and lower 
extremities was normal.  On the lower extremities the color 
was stasis pigmentation purple blue.  Trophic changes of the 
lower extremities were also noted, but no ulcers were found.  
A large well-healed scar on the left leg from the excision of 
the vein for the cardiac surgery was noted.  The varicose 
veins were described as one to two centimeters in diameter, 
visible, and palpable on the left leg above and below the 
knee, moderately dilated, tortuous and saccular with 
involvement of deep circulation with positive Perthes and 
Trendelenberg test.  On the right leg, the varicose veins 
were described as one to two centimeters in diameter, visible 
and palpable above and below the knee, moderately dilated, 
tortuous and saccular with involvement of the deep 
circulation with positive Perthes and Trendelenberg test.  
The examiner found no ulcers, edema, or eczema, but stasis 
pigmentation was present on the distal lower extremities and 
the dorsum of the feet.  The examiner diagnosed bilateral 
varicose veins in the lower extremities and valvular 
insufficiency manifested by severe reflux noted at the left 
superficial femoral, left common femoral, left popliteal and 
right common femoral, right superficial femoral and right 
popliteal veins.  Severe reflux was also noted to be present 
in the right greater saphenous veins.

In September 2004, the veteran again underwent VA examination 
for arteries and veins.  The examiner noted that he had 
received the claims folder in conjunction with the 
examination.  The report shows the veteran complained of pain 
and tingling of the legs and stated that he cannot exercise 
or walk.  At rest, he stated he experiences occasional 
stabbing sensations and tingling with pain in his legs.  
After prolonged standing or walking he feels pain and a tight 
sensation in the lower extremities.  He stated he relieves 
the edema by elevating his extremities.  But he stated he is 
not using compression hosiery or other methods, and he noted 
no treatment for his varicose veins, including surgery since 
the last examination.  The examiner noted objective findings 
of visible and palpable varicose veins on the right leg, 
moderately dilated, tortuous and saccular with involvement of 
the deep circulation with positive Perth and Trendelenberg 
tests.  On the left leg, the examiner described one to two 
centimeter in diameter varicose veins above and below the 
knee, visible and palpable, moderately dilated, tortuous and 
saccular with involvement of the deep circulation and 
positive Perthe and Trendelenberg tests.  The examiner found 
no ulcers or edema on either leg.  Stasis pigmentation was 
detected on the distal legs on the right and left side, 
without eczema.  The examiner diagnosed varicose veins left 
and right leg.

VA treatment records dated from 2001 through 2004 reflect 
treatment for a number of medical conditions, including 
hypertension, carotid artery stenosis, small abdominal 
hernia, history of syncope, coronary artery disease, 
congestive obstructive pulmonary disease, gastroesophageal 
reflux disease, prostate cancer, acute gout and arthritis, 
depression, and hearing problems.  Private medical records 
dated in 2000 show treatment for coronary artery disease, 
including catheterization.  

After review of all of the medical evidence, the Board finds 
that the criteria for an evaluation greater than 40 percent 
for varicose veins of the right or left leg are not met.  
This is so because, while the medical evidence clearly 
establishes that the veteran manifests varicose veins in both 
lower extremities with stasis pigmentation, there are no 
findings of ulceration of any kind.  Moreover, there were no 
findings of edema.  As noted above, to warrant a 60 percent 
evaluation, the varicose veins must be manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  In this 
case, as previously stated, the medical evidence simply does 
not reflect that ulceration was not found during the May 2001 
or July 2004 VA examinations.  Therefore, persistent 
ulceration is not shown. 

The Board notes the veteran's assertions that his varicose 
veins are more disabling than reflected in the currently 
assigned evaluations.  However, the medical evidence-
specifically the results of VA examinations conducted in May 
2001 and September 2004, in addition to VA treatment records 
which reflect no further treatment or hospitalization for the 
bilateral varicose veins-simply does not support the 
veteran's assertions.  Accordingly, after review of all the 
evidence of record, the Board regretfully finds that a rating 
in excess of 40 percent for either the right or the left leg 
under Diagnostic Code 7120 is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  VA treatment records 
show no treatment for his bilateral varicose veins, and he 
reported in May 2001 and September 2004 that the only 
treatment he received was self-treatment with elastic hosiery 
and elevation.  In September 2004 he reported he was not 
using the elastic hosiery.  He has not required 
hospitalization for his bilateral varicose veins.  The 
surgery mentioned to remove the left greater saphenous vein 
in November 2000 was for the purpose of his cardiac surgery.  
The veteran has averred he is unemployable due to his 
bilateral varicose veins, but this is not borne out by the 
record.  As discussed below, the record reflects that he is 
unemployable due to his other, nonservice connected 
disabilities, including his CAD which, by this decision is 
found to be nonservice connected.  Hence, the evidence cannot 
establish that the service-connected bilateral varicose 
veins, alone, interfere markedly with his employment so as to 
make application of the schedular criteria impractical.  
Hence, as a whole, the evidence does not show that the 
impairment resulting solely from the right and left bilateral 
varicose veins warrants extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from the right varicose veins and left varicose 
veins is adequately compensated by the 40 percent, each, 
respectively.



III.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

The veteran's service-connected varicose veins of the right 
and left legs, have been evaluated as 40 percent disabling, 
each, respectively.  The veteran has no other service 
connected disabilities, as by this decision, the Board denied 
service connection for hearing loss, and service connection 
for CAD, claimed as a heart condition, as secondary to the 
service connected varicose veins.  At issue is whether the 
veteran's service-connected varicose veins, without 
consideration of any of his nonservice-connected 
disabilities, preclude all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.

The veteran's varicose veins of the right and left legs are 
currently evaluated as 40 percent disabling, each, 
respectively.  The combined evaluation is 70 percent.  
Therefore, the veteran meet the minimum schedular 
requirements for TDIU.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

As for the veteran's work history, it appears that the 
veteran has not worked for over 10 years.  He reported in the 
May 2001 VA examination for arteries and veins that he had 
then retired 10 years ago after working as a jewelry 
salesperson for 15 years.  His level of training is not clear 
from the record, but he indicated on his claim for 
unemployability benefits, dated in November 2000, that he had 
one year of college.  He stated he had been self-employed, 
and that last worked in 1985, when he became disabled due to 
his coronary artery disease and varicose veins.

Unfortunately, the Board finds that this claim must be 
denied.  The medical evidence presents two opinions 
concerning the veteran's employability.  Together, these two 
opinions establish that the veteran is unemployable due to 
his non-service connected disabilities, including his heart 
condition, rather than his service-connected varicose veins.  
Moreover, the Board notes that the veteran has not required 
frequent treatment, or hospitalization, for his service-
connected varicose veins.

In July 2004, as part of the VA examination for heart, Dr. 
Toro made the following opinion:

Regarding veteran's employment, veteran's 
non service connected heart condition 
renders him unemployable, in addition to 
all his multiple medical conditions and 
his age.

The September 2004 VA examination for arteries and veins 
contains the following opinion:

With respect to his unemployability based 
solely on his General Surgery condition 
of varicose veins, which are service-
connected, he is not rendered 
unemployable.  He will be restricted to a 
light work in which he would not be 
standing for more than two hours without 
taking a 15 MINUTE (sic) break or walking 
for long periods of time without taking 
15-minute break.

The Board acknowledges that Dr. Toros' opinion could be 
construed to suggest that the veteran's varicose veins, as 
one of the "multiple medical conditions" contributes to his 
unemployability.  However, that view does not take into 
consideration the September 2004 opinion contained in the 
examination for arteries and veins, which unequivocally 
states that the veteran, although limited, is not 
unemployable due to the service-connected varicose veins.  As 
this opinion is rendered by a specialist in arteries and 
veins, who examined the veteran previously with review of the 
claims file on both occasions, the Board finds the September 
2004 opinion to be highly probative.  The Board finds these 
combination of these two opinions, therefore, combined, 
establish that the veteran cannot be found to be unemployable 
due to his service connected varicose veins.

After review of all of the evidence, the Board finds that the 
evidence does not show that the veteran met the criteria for 
TDIU.  Accordingly, the claim must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for CAD, claimed as a heart condition, as 
secondary to the service connected bilateral varicose veins, 
is denied.

An evaluation greater than 40 percent for varicose veins, 
right leg, is denied.

An evaluation greater than 40 percent for varicose veins, 
left leg, is denied.

A TDIU due to service-connected disabilities is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


